Citation Nr: 1717283	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for arthritis of both shoulders.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a neck disorder, claimed as a pinched nerve.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the case is presently with the RO in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2017 brief, the Veteran's representative argued that the Veteran should be afforded VA examinations for her claimed conditions.  The representative presented the Veteran's argument that her disabilities had onset as a result of loading/unloading 300 duffle bags per day in her capacity as a transportation specialist.  The representative correctly noted that the Veteran is competent to report on the onset and recurrence of symptoms.  

The Veteran has not been provided examinations for her claims.  An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, a May 2008 report of an MRI on the cervical spine documents evidence of spondylotic disc displacement, spondylotic protrusion, and broad-based herniated nucleus pulposus in various vertebrae.  The Veteran subsequently underwent a cervical diskectomy, fixation and fusion with a biomechanical invertebral disk device at C6-C7 in October 2008.  An August 2008 MRI of the lumbar spine shows multilevel disc degenerative with multiple bulges and annular tears.  VA treatment records document a history of inguinal hernia in 2004.  The report of the October 2008 cervical spine surgery also documented shoulder pain.  This report is later repeated through various VA treatment records.  Thus, there is competent evidence of diagnosed disabilities or symptoms of disabilities. 

The Veteran has consistently described the onset of symptoms to be during her military service when she did repetitive heavy lifting.  In light of the low threshold set by McLendon, the Board finds that examinations are warranted for the Veteran's claims.  

Next, remand is required to obtain outstanding federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c)(2).  In a May 2010 correspondence, the Veteran indicated that she had just been granted disability benefits from SSA.  Efforts must be made to obtain SSA records pertaining to the Veteran's appeals. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed cervical spine, lumbar spine, bilateral shoulder, and hernia disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner should provide a diagnosis for the Veteran's claimed neck, low back, shoulder, and hernia disorders.  

b)  For any disorder identified in subparagraph "a", the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder had onset in or is otherwise related to the Veteran's military service. 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


